Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Grimm et al. (PGPub 2017/0178035), Person (PGPub 2016/0044472), Darnell et al. (PGPub 2017/0134382), and Kleve et al. (PGPub 2016/0140649) is considered to be the closest prior art to the claimed invention.
Grimm discloses a vehicle reservation system.
Person discloses using schedule information for checking in.
Darnell discloses using identification along with the date for validation.
Kleve discloses using information on the user usage dates.
Grimm, Person, Darnell, and Kleve does not disclose all of the claim limitations of the claimed invention.  Therefore the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see arguments, filed September 25, 2020, with respect to 112(a) have been fully considered and are persuasive.  The rejections of the claims has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LAU whose telephone number is (571)270-7329.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/K.L/Examiner, Art Unit 2683                 

/BRIAN A ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2683